Citation Nr: 1410695	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted for the claimed disability.

2. Entitlement to service connection for a heart disability to include coronary artery disease.

3. Entitlement to service connection for a seizure disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), bipolar disorder and anxiety disorder, to include as secondary to service-connected disabilities.

5. Entitlement to a compensable evaluation for left ear hearing loss.

6. Entitlement to a compensable evaluation for headaches.

7. Entitlement to an evaluation in excess of 10 percent for chronic bronchitis.

8. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for an acquired psychiatric disorder and an increased evaluation for left ear hearing loss were brought before the Board in March 2011, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

Clarification of Issues on Appeal

The Veteran's claim of service connection for a seizure disorder was previously denied as epilepsy by a May 2004 rating decision, which he did not timely appeal.  However, in conjunction with the current application to reopen this claim, the Veteran submitted service treatment records related to hospitalization for pneumonia.  As these relevant service records existed at the time of the May 2004 rating decision, but were not then associated with the claims file, the Veteran's claim of service connection for a seizure disorder is to be reconsidered notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2013).

In addition, even though a claim of service connection for anxiety and depression was certified to the Board separate from the previously remanded claim of service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder, the Board has merged these claims as one for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and a seizure disorder as well as entitlement to a compensable evaluation for hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In an August 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of the issue of entitlement to service connection for a heart disability, to include coronary artery disease.

2. A September 2005 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for right ear hearing loss.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

3. Evidence received since the September 2005 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

4. Resolving all doubt in the Veteran's favor, right ear hearing loss is causally related to in-service acoustic trauma.

5. Headaches have not been manifest by characteristic prostrating or incapacitating attacks at any point during the appeal period.

6. Chronic bronchitis has been manifest throughout the appeal period by no more than a history of productive cough, wheezing and dyspnea on moderate exertion with pulmonary function testing demonstrating FEV-1/FVC results of 76 to 81 percent of predicted value.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a heart disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The September 2005 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

3. Evidence received since the September 2005 rating decision in connection with Veteran's claim of entitlement to service connection for right ear hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. Right ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

5. The criteria for a compensable evaluation for headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100.

6. The criteria for an evaluation in excess of 10 percent for chronic bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify the claimant of the evidence not of record necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has provided the Veteran a number of notice letters throughout the course of the appeal that fully addressed all notice elements with respect to each of the claims decided herein.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (the burden of showing that a notice error is harmful or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained, as have Social Security Administration (SSA) disability records.  To the extent there are private treatment records outstanding, VA made two attempts to obtain records from each provider identified by the Veteran, and notified him of its inability to obtain these records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159.

The Veteran has been provided VA examinations to address the nature and severity of his service-connected disabilities evaluated herein.  The Board finds these examinations are adequate for the purpose of evaluating the Veteran's headaches and bronchitis, as they involved a review of the Veteran's pertinent medical history and clinical evaluation of the Veteran, and provide a discussion of relevant symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United States Court of Appeals for Veterans Claims (Court) held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant's representative has withdrawn the issue of service connection for a heart disability in an August 2013 statement; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. Application to Reopen Service Connection Claim

The Veteran's claim of service connection for hearing loss of the right ear was most recently denied by a September 2005 rating decision.  The Veteran was notified of this decision and of his procedural and appellate rights, but did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 2005 rating decision includes the reports of October 2007 and July 2011 VA examinations, which diagnose the Veteran with right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  At the time of the prior rating decision, the record did not contain a diagnosis of right ear hearing loss for VA purposes.  The Board concludes that these VA examination reports are new and material with respect to the issue of service connection for right ear hearing loss.  By providing a diagnosis of right ear hearing loss, the VA examination reports raise a reasonable possibility of substantiating the Veteran's claim of service connection.  See 38 C.F.R. § 3.159(c)(4); see also Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.

III. Service Connection for Right Ear Hearing Loss

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection for hearing loss of the right ear due to in-service acoustic trauma.  The RO has previously conceded in-service acoustic trauma; the Board concurs.

The report of an October 2007 VA audiological examination indicates the Veteran suffers from right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The threshold question is whether there is an etiological relationship between the Veteran's current disability and his active service.  Hickson, 12 Vet. App. at 253.

The Veteran has been provided a number of VA audiological examinations, both related to the current claim as well as in conjunction with his previously disallowed claims.  Significantly, the report of a July 2005 VA examination found "it is at least as likely as not that the hearing loss...[is], at least in part, service connected."  The VA examiner based this opinion on his clinical experience and expertise, and noted the report of significant noise exposure in service, which has been conceded.  The Board notes that, even though the Veteran did not meet the threshold for a diagnosis of right ear hearing loss at the time, service connection for both left ear hearing loss and tinnitus was granted based on this etiological opinion.  See September 2005 rating decision.

The Board acknowledges a February 2012 VA opinion found the Veteran's right ear hearing loss is not related to his period of active service, based primarily on normal hearing in service and for a significant number of years following.  However, the Board is mindful that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As such, in light of the July 2005 VA opinion, upon which service connection for left ear hearing loss and tinnitus was previously awarded, and the circumstances of the Veteran's service, and resolving all doubt in favor of the Veteran, the Board concludes that it is reasonable to accept that at least some of the Veteran's current right ear hearing loss is due to in-service acoustic trauma.  As such, the Board finds that service connection is warranted for right ear hearing loss as directly related to active service.

IV. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record generated since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Headaches

The Veteran has been assigned a noncompensable evaluation for his service-connected headaches throughout the appeal period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under this diagnostic code, a maximum 50 percent evaluation is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on average once a month over a several month period.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over a several month period.  A noncompensable evaluation is warranted with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

Turning to the record, the Veteran reported at a May 2011 VA neurological examination that he can experience a headache up to weekly, but there can be up to a month between headaches.  He described the headaches as including right retro-orbital pain and blurry vision with some nausea.  He reported these headaches can last for hours up to 1-2 days.  Upon evaluation, the VA examiner specifically found that the Veteran's headache attacks are not prostrating, as ordinary activity is possible.  Further, the VA examiner noted there are no effects on daily activities, as while the headaches are painful and distracting to typical activities, they are not incapacitating.

The Veteran was provided a second VA examination in June 2012, at which he was again diagnosed with tension headaches.  He reported that he suffers from 3-4 headaches per month, and will occasionally lie down and rarely use hydrocodone or Tylenol if they are bad.  The examiner noted the Veteran suffers the headache pain on both sides of the head with some nausea, sensitivity to light and diarrhea.  Again, the VA examiner specifically found the Veteran's headaches do not result in characteristic prostrating attacks, and has no impact on his ability to work.

There is no competent medical evidence of record to indicate the Veteran's service-connected headaches results in prostrating attacks at any point during the appeal period.  The Veteran himself reported to the VA examiners that his headaches are not incapacitating, and there is no evidence he has sought treatment for prostrating headaches during the appeal period.  The Board notes the Veteran submitted a statement in July 2012 regarding his headaches and associated symptomatology.  However, this statement focused on his headaches in service and immediately thereafter and do not address his symptomatology during the appeal period.

The Board acknowledges the Veteran's contentions that his service-connected headaches warrants a compensable evaluation.  While the Board does not doubt the Veteran's lay reports of headaches, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected headaches.  The Veteran is not shown to have the requisite medical expertise to determine whether his headaches meet the criteria in the Rating Schedule.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board finds that a compensable evaluation for headaches is not warranted at any point during the appeal period.  See Hart, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


Chronic Bronchitis

The Veteran's service-connected bronchitis is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.  

Under Diagnostic Code 6600, a maximum 100 percent evaluation is warranted where testing reveals FEV-1 of less than 40 percent of predicted value; or the ration of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).

A 60 percent evaluation is warranted where testing reveals a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 30 percent evaluation is warranted where testing reveals an FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent predicted.  Finally, a 10 percent evaluation is warranted where testing reveals an FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.  Id.

When there is a disparity between the results of different pulmonary function tests (PFTs) so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2013).  

Turning to the record, the Veteran was provided a VA general medical examination in July 2011.  The examination report notes a history of productive cough, wheezing and dyspnea on moderate exertion.  Post bronchodilator pulmonary function tests revealed an FEV-1 of 67 percent, an FEV-1/FVC of 81 percent and a DLCO (SB) of 63 percent.  In a September 2011 addendum, the VA examiner noted that he could not find that the Veteran has a specific diagnosis of chronic bronchitis, but he does have COPD.  In any event, the examiner determined that the           FEV-1/FVC test portrays the current level of his respiratory disability.

VA treatment records note the Veteran was treated for bronchitis in January 2012, at which time he presented with worsening productive cough and shortness of breath.  The Veteran experienced shortness of breath only with exertion on an incline, and was able to complete his activities of daily living without difficulty.  He was treated overnight and discharged the next day on inhalers and cough syrup with codeine.

The Veteran was provided a second VA examination in June 2012.  The examiner noted the Veteran's bronchitis requires the use of oral bronchodilators and antibiotics, but does not require corticosteroid treatment or oxygen therapy.  Post bronchodilator pulmonary function tests revealed an FEV-1 of 75 percent, an FEV-1/FVC of 76 percent and a DLCO (SB) of 61 percent.  The VA examiner noted that the Veteran's COPD is the likely factor for his respiratory symptoms.  Regardless, the examiner again noted in a November 2012 addendum that the FEV-1/FVC test portrays the current level of his respiratory disability.

Based on the PFTs contained in the July 2011 and June 2012 VA examination reports, the Board finds that an evaluation greater than 10 percent is not warranted at any point during the appeal period.  The FEV-1/FVC results of 81 and 76 percent warrants a noncompensable and 10 percent evaluation, respectively.  The Board acknowledges the FEV-1 and DLCO (SB) test results would warrant a higher evaluation.  However, the VA examiner specifically stated that the FEV-1/FVC test results from both examinations more accurately portray the level of the Veteran's service-connected disability.  Contrary to the appellant's representative's assertion, the regulations do not require the examiner to provide a rationale for this determination.  Rather, the Board, in evaluating the Veteran's disability level, is directed to "use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(d)(6).  Thus, in accordance with 38 C.F.R. § 4.96(d)(6), the Board will apply the diagnostic criteria to this particular test.  

The Board acknowledges the Veteran's contentions that his service-connected bronchitis warrants a higher evaluation.  While the Board does not question the Veteran's lay reports of difficulty breathing, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected bronchitis, as the rating criteria specifically contemplate the application of objective pulmonary function testing.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The Board finds that an evaluation in excess of 10 percent for chronic bronchitis is not warranted at any point during the appeal period.  See Hart, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The VA examination reports of record specifically find the Veteran is able to continue his activities of daily living.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

The claim of entitlement to service connection for a heart disability is dismissed.

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened, and service connection for right ear hearing loss is granted.

A compensable evaluation for headaches is denied.

An evaluation in excess of 10 percent for chronic bronchitis is denied.


REMAND

The Veteran's claims of service connection for an acquired psychiatric disorder and a seizure disorder must be remanded in order to provide a VA examination to address the nature and etiology of these conditions.  With respect to an acquired psychiatric disorder, while a number of VA opinions have been obtained, they are inadequate for the purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Concerning direct service connection, the VA examiner based the negative opinion primarily on the fact that the Veteran was not treated for or diagnosed with a psychiatric disorder either in service or immediately thereafter.  As for secondary service connection, the opinions previously obtained do not address the question of aggravation.  See generally 38 C.F.R. § 3.310.  

With respect to a seizure disorder, the Veteran claims, in part, that his current seizure disorder is due to a high fever experienced while being treated for pneumonia during service.  A May 2004 VA examination report notes the examiner found no evidence of pneumonia or a high grade fever in service.  Since this time, the Veteran has submitted clinical records dated December 1973 noting treatment for viral pneumonia with a temperature of 101.  Based on this newly obtained evidence, a new VA examination must be provided to address the etiology of the Veteran's seizure disorder.

The Veteran's claim for TDIU is impacted by the outcome of his claims for service connection for a seizure disorder and acquired psychiatric disorder and therefore, is inextricably intertwined with these issues.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.

Finally, as discussed above, the Board has granted service connection for right ear hearing loss.  Pursuant to Diagnostic Code 6100, the Veteran's hearing loss is to be evaluated as a bilateral disability.  See 38 C.F.R. § 4.85.  As such, the issue of an increased evaluation must be remanded to allow the AOJ to assign an evaluation for the Veteran's bilateral hearing loss.  See generally Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The entire claims file (i.e. both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should provide a summary of all currently diagnosed acquired psychiatric disorders and, for each such diagnosis, address the following:
a. is it at least as likely as not (probability of at least 50 percent) the disorder is etiologically related to the Veteran's active service?

b. If (a) is answered in the negative is it at least as likely as not (probability of at least 50 percent) that the disorder is proximately due to (caused by) or aggravated (chronically worsened) by a service-connected disability?  In offering this opinion, the question of aggravation must be specifically addressed.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2. Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed seizure disorder.  The entire claims file (i.e. both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should opine whether any current seizure disorder is at least as likely as not (probability of at least 50 percent) etiologically related to the Veteran's active service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In offering this opinion, the examiner should specifically comment on the Veteran's assertions of in-service pneumonia and high grade fevers, as well as any in-service symptomatology and continuous symptomatology since.

3. Review the expanded record and accomplish any other development deemed necessary with regards to the Veteran's claim for a TDIU, to include medical examinations and/or referral for extraschedular consideration.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to: service connection for a seizure disorder and acquired psychiatric disorder; an initial compensable evaluation for bilateral hearing loss; and TDIU, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


